DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.  Claims 4 & 16-20 are canceled by Applicant.  Claims 21-24 are newly presented.  Claims 1-3, 5-15, & 21-24 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot given the examiner’s amendment below.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 3/16/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.  An igniter for a gas turbine engine comprising: 
a base, 

a peripheral wall extending circumferentially around the rod end, the peripheral wall having a proximal end and a distal end, the distal end being axially closer to the rod end than the proximal end relative to the axis, and 
a fuel collector having an open end defined by the distal end of the peripheral wall, the fuel collector extending axially between the base and the distal end relative to the axis, the fuel collector including an annular gap defined radially between the peripheral wall and the glow plug heater rod relative to the axis, the annular gap extending axially, relative to the axis, from the base to the open end,
wherein the rod end is axially retracted relative the distal end of the peripheral wall and located inside the fuel collector, [[, ]]and 
wherein the peripheral wall has a frustoconical shaped inner surface concentric to the axis, the fuel collector having a decreasing cross-sectional area from the open end and axially toward the base.  

3. - - CANCELED - - 

7. - - CANCELED - -  

21.  A gas turbine engine comprising: 
a casing; 
a combustor chamber liner within the casing and spaced apart therefrom, the combustor chamber liner delimiting a combustion chamber, the combustor chamber liner defining a combustor liner aperture; and
an igniter received within the combustor liner aperture, the igniter having: 
a base, 

a peripheral wall extending circumferentially around the rod end, the peripheral wall having a proximal end and a distal end, the distal end being axially closer to the rod end than the proximal end relative to the axis, and 
a fuel collector having an open end defined by the distal end of the peripheral wall, the fuel collector extending axially between the base and the distal end relative to the axis, the fuel collector including an annular gap extending radially from the glow plug heater rod to the peripheral wall relative to the axis, the annular gap extending axially, relative to the axis, from the base to the open end, the fuel collector fluidly communicating with the combustion chamber via the open end of the fuel collector, 
wherein the rod end is axially retracted relative the distal end of the peripheral wall and located inside the fuel collector, and 
wherein a portion of the peripheral wall protrudes beyond the combustor liner and is received inside the combustion chamber, another portion of the peripheral wall being recessed from the combustor liner and located outside the combustion chamber.  

24.  The gas turbine engine of claim 21, comprising a collar secured to the combustor chamber liner and extending circumferentially around the axis and around the combustor liner aperture, the igniter received through the collar.


Allowable Subject Matter
Claims 1-2, 5-6, 8-15, & 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 21, the prior art fails to teach or make obvious, in combination with the other limitations of the respective independent claims, the annular gap extending axially, relative to the axis, from the base to the open end.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741